Citation Nr: 0018917	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-06 836	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation at the regular 
aid and attendance or housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran in this case served on active duty from January 
1941 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
special monthly compensation at the regular aid and 
attendance or housebound rate.

The veteran was notified by VA of the adverse decision in 
written correspondence which was dispatched to him in 
December 1998.  He responded with a Notice of Disagreement 
which was received by the RO in February 1999.  The RO issued 
a Statement of the Case in March 1999.  In April 1999, the 
veteran perfected his appeal by timely submitting a VA Form 
1-9 substantive appeal.  


FINDINGS OF FACT

On April 21, 2000, the Board received a certified copy of the 
veteran's official death certificate which notified it that 
the veteran had died on January [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has perfected his appeal and his case was sent to 
the Board for appellate consideration in October 1999.  
During the pendency of the appeal, the Board received notice 
on April 21, 2000, via a copy of the veteran's official death 
certificate, that he died on January [redacted], 2000.  Though 
this event is unfortunate and tragic, veterans' claims do not 
survive their deaths as a matter of law.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
          BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


